UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7238



GENE W. SEWARD,

                                              Petitioner - Appellant,

          versus


RONALD ANGELONE,    Director,    Department   of
Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-2129-2)


Submitted:   December 14, 2000          Decided:    December 20, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gene W. Seward, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gene W. Seward appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See Seward v. Angelone, No. CA-99-2129-2 (E.D. Va.

Aug. 4, 2000).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       We note Seward’s contention on appeal that he has been im-
properly denied parole eligibility for a criminal conviction
preceding his third felony conviction. Because this contention is
improperly raised for the first time on appeal, we decline to
address it. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993).


                                 2